February 24, 2009

James K. Prueitt
3 Chandler Drive
Ballston Lake, NY 12019

Re:     Amendment to Employment Agreement, Vice President of Engineering and
Operations, MTI MicroFuel Cells Inc.


Dear Jim:

This letter amends our recent letter agreement dated December 31, 2008 (the
“Prior Letter”) with respect to the terms of your employment with MTI MicroFuel
Cells Inc. (“MTI Micro” or the “Company”), a subsidiary of Mechanical
Technology, Incorporated (“MTI”), as Vice President of Engineering and
Operations of MTI Micro. The terms of your employment agreement as set forth in
the Prior Letter are hereby amended effective as of February 20, 2009 as
follows:

1. Base Salary Deferral. Effective March 1, 2009, and continuing through the
earlier to occur of May 31, 2009 or the initial closing of a Series A Preferred
Stock financing of MTI Micro (the “Deferral Period”), an amount equal to 10% of
your monthly base salary ($1,569.16 per month) shall be temporarily deferred
(hereinafter, “Deferred Salary”). In consideration of this salary deferral, at
the end of the Deferral Period, you will be either (A) paid an amount equal to
your total Deferred Salary, less applicable tax withholding, paid in equity
interests in (i) MTI Micro Series A Preferred Stock based on the per share
valuation paid by the investors in the Series A Preferred Stock financing, if
the next MTI Micro preferred financing closes on or before May 31, 2009, or (ii)
MTI Micro common stock based on a per share valuation agreed upon by MTI Micro
and the majority of the MTI Micro bridge note holders, if the next preferred
financing does not close on or before May 31, 2009; or (B) in the event (i) the
next preferred financing does not close on or before May 31, 2009 and the
parties cannot agree on a valuation for MTI Micro common stock, or (ii) a change
in control of MTI Micro occurs before June 30, 2009, or (iii) upon the
insolvency of, or commission of any act of bankruptcy by, MTI Micro, or
assignment for the benefit of creditors by MTI Micro, or filing by or against
MTI Micro of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act, then you will be issued a secured convertible promissory
note in the same form as issued to those certain noteholders participating in
the MTI Micro September 2008 bridge financing, as extended to date (the “MTI
Micro Bridge Financing”), in the amount of your Deferred Salary since March 1,
2009, less applicable tax withholding, and you shall be included as a “Holder”
in the MTI Micro Bridge Financing and entitled to the same warrant coverage and
security interest with respect to your participation therein as all other
participants in the MTI Micro Bridge Financing, subject to your execution of the
applicable documentation.

1

--------------------------------------------------------------------------------

2. Entire Agreement; Amendment. You acknowledge that the Prior Letter, as
amended by this letter agreement, represents the entire understanding between
you and the Company and any and all prior written or oral discussions and
agreements between you and the Company relating to the subject matter of the
Prior Letter, as amended by this letter agreement, or your employment with the
Company. Neither the Prior Letter nor this letter agreement can be amended
except in a writing signed by both you and an authorized representative of the
Company. The Prior Letter and this letter agreement is binding on our respective
successors and assigns; provided, however, that your obligations are personal
and shall not be assigned by you.

     If the foregoing is acceptable, please countersign this letter in the space
provided below and return it to me.

Sincerely,

MTI MICROFUEL CELLS INC.

  /s/ Peng K. Lim    Peng K. Lim  President and Chief Executive Officer 


Agreed and Accepted by:   /s/ James K. Prueitt  on  2/24/09   James K. Prueitt  
(Date)

2

--------------------------------------------------------------------------------